Proceeding pursuant to CPLR article 78 to review a determination of the New York State Board of Real Property Services, dated June 18, 1996, which established the 1995 Equalization Rate of 9.28% for the City of White Plains, and the petitioner appeals, as limited by its brief, from so much of an order of the Supreme Court, Westchester County (Smith, J.), dated September 5, 1997, as granted the *358motion of the respondent County of Westchester to dismiss the petition insofar as asserted against it.
Ordered that the order is affirmed insofar as appealed from; and it is further,
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits; and it is further,
Ordered that the respondents are awarded one bill of costs.
We are satisfied that the methodology employed by the New York State Board of Real Property Services in determining the equalization rate for the City of White Plains was rational, and that the final equalization rate of 9.28% was proper (see, Matter of Town of Greenburgh v New York State Bd. of Equalization & Assessment, 226 AD2d 546). Moreover, the Supreme Court properly dismissed the petition insofar as it was asserted against the County of Westchester for failure to state a cause of action. Pizzuto, J. P., Joy, Florio and Luciano, JJ., concur.